Exhibit 10(b) AMENDMENT NO. 1 TO REVOLVING CREDIT AGREEMENT AMENDMENT dated as of June 13, 2011 (this “Amendment”) to the Revolving Credit Agreement dated as of November 1, 2010 (the “Credit Agreement”) among LOUISVILLE GAS AND ELECTRIC COMPANY (the “Borrower”), the LENDERS party thereto (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and Swingline Lender (the “Agent”). RECITALS: WHEREAS, the parties hereto desire to amend the Credit Agreement to modify the definition of “Borrower’s Rating”.The parties hereto therefore agree as follows: Section 1.Defined Terms; References. Unless otherwise specifically defined herein, each term used herein that is defined in the Credit Agreement has the meaning assigned to such term in the Credit Agreement. Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar reference and each reference to “this Agreement” and each other similar reference contained in the Credit Agreement shall, after this Amendment becomes effective, refer to the Credit Agreement as amended hereby and each reference to “thereof”, “thereunder”, “therein” and “thereby” and each other similar reference to the Credit Agreement contained in any other Loan Document shall, after this treatment becomes effective refer to the Credit Agreement as amended hereby. Section 2.Amendments of Credit Agreement Definitions. (a)The definition of “Borrower’s Rating” set forth in Section 1.01 of the Credit Agreement is hereby amended to read in its entirety: “Borrower’s Rating” means the senior secured long-term debt rating of the Borrower from S&P or Moody’s. (b)The definition of “Applicable Percentage” set forth in Section 1.01 of the Credit Agreement is hereby amended to read in its entirety: “Applicable Percentage” means, for purposes of calculating (i) the applicable interest rate for any day for any Base Rate Loans or Euro-Dollar Loans, (ii) the applicable rate for the Commitment Fee for any day for purposes of Section 2.07(a) or (iii) the applicable rate for the Letter of Credit Fee for any day for purposes of Section 2.07(b), the appropriate applicable percentage set forth below corresponding to one rating level below the then current highest Borrower’s Ratings; provided, that, in the event that the Borrower’s Ratings shall fall within different levels and ratings are maintained by both Rating Agencies, the applicable rating shall be based on the higher of the two ratings unless one of the ratings is two or more levels lower than the other, in which case the applicable rating shall be determined by reference to the level one rating lower than the higher of the two ratings: Borrower’s Ratings (S&P /Moody’s) Applicable Percentage for Commitment Fees Applicable Percentage for Base Rate Loans Applicable Percentage for Euro-Dollar Loans and Letter of Credit Fees Category A > A- from S&P / A3 from Moody’s 0.200% 0.75% 1.75% Category B BBB+ from S&P / Baa1 from Moody’s 0.250% 1.00% 2.00% Category C BBB from S&P / Baa2 from Moody’s 0.375% 1.25% 2.25% Category D BBB- from S&P / Baa3 from Moody’s 0.500% 1.50% 2.50% Category E ≤BB+ from S&P / Ba1 from Moody’s 0.625% 2.00% 3.00% Section 3.Governing Law.This Amendment shall be governed by and construed in accordance with the laws of the State of New York. Section 4. Full Force and Effect; Ratification.Except as expressly modified herein, all of the terms and conditions of the Credit Agreement are unchanged, and, as modified hereby, the Borrower confirms and ratifies all of the terms, covenants and conditions of the Credit Agreement. This Amendment constitutes the entire and final agreement among the parties hereto with respect to the subject matter hereof and there are no other agreements, understandings, undertakings, representations or warranties among the parties hereto with respect to the subject matter hereof except as set forth herein. Section 5.Counterparts. This Amendment may be signed in any number of counterparts, each of which shall be an original, with the same effect as if the signatures thereto and hereto were upon the same instrument. Section 6.Effectiveness.This Amendment shall become retroactively effective as of May 1, 2011, on the date when the Agent shall have received from each of the Borrower and the Lenders a counterpart hereof signed by such party or facsimile or other written confirmation (in form satisfactory to the Agent) that such party has signed a counterpart hereof. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed by their respective authorized officers as of the day and year first above written. LOUISVILLE GAS AND ELECTRIC COMPANY By: /s/ Daniel K. Arbough Name: Daniel K. Arbough Title: Treasurer WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent, Issuing Lender, Swingline Lender and Lender By: /s/ Nick Schmiesing Name: Nick Schmiesing Title: Assistant Vice President Bank of America, N.A. By: /s/ Mike Mason Name: Mike Mason Title: Director CREDIT SUISSE AG, Cayman Islands Branch By: /s/ Jay Chall Name: Jay Chall Title: Director By: /s/ Vipul Dhadda Name: Vipul Dhadda Title: Associate Barclays Bank PLC By: /s/ May Huang Name: May Huang Title: Assistant Vice President BNP Paribas By: /s/ Pasquale A. Perraglia IV Name: Pasquale A. Perraglia IV Title: Vice President By: /s/ Mark A. Renaud Name: Mark A. Renaud Title: Managing Director CITIBANK, N.A. By: /s/ Mary Beth Mandanas Name: Mary Beth Mandanas Title: Vice President JPMorgan Chase Bank, N.A., as a Lender By: /s/ Juan Javellana Name: Juan Javellana Title: Executive Director MORGAN STANLEY BANK, N.A. By: /s/ Scott Taylor Name: Scott Taylor Title: Authorized Signatory ROYAL BANK OF CANADA By: /s/ Thomas Casey Name: Thomas Casey Title: Authorized Signatory THE BANK OF NOVA SCOTIA By: /s/ Thane Rattew Name: Thane Rattew Title: Managing Director The Bank of Tokyo-Mitsubishi UFJ, Ltd. By: /s/ Mary Coseo Name: Mary Coseo Title: Vice President Union Bank, N.A. By: /s/ Hideyuki Okamoto Name: Hideyuki Okamoto Title: Vice President The Royal Bank of Scotland plc as a Lender By: /s/ Andrew N. Taylor Name: Andrew N. Taylor Title: Vice President UBS Loan Finance LLC By: /s/ Irja R. Otsa Name: Irja R. Otsa Title: Associate Director By: /s/ Mary E. Evans Name: Mary E. Evans Title: Associate Director CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By: /s/ Dixon Schultz Name: Dixon Schultz Title: Managing Director By: /s/ Sharada Manne Name: Sharada Manne Title: Director DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By: /s/ Phillippe Sandmeier Name: Phillippe Sandmeier Title: Managing Director By: /s/ Edward D. Herko Name: Edward D. Herko Title: Director KEYBANK NATIONAL ASSOCIATION as Lender By: /s/ Paul J. Pace Name: Paul J. Pace Title: Senior Vice President Lloyds TSB Bank plc By: /s/ Deborah Carlson Name: Deborah Carlson Title: Director Corporate Banking USA C103 By: /s/ Christian Hammerbeck Name: Christian Hammerbeck Title: Vice President Corporate Banking USA H057 U.S. Bank National Association By: /s/ Paul Vastola Name: Paul Vastola Title: Sr. Vice President BANCO BILBAO VIZCAYA ARGENTARIA S.A. – NEW YORK BRANCH By: /s/ Nietzsche Rodricks Name: Nietzsche Rodricks Title: Senior Banker By: /s/ Michael Oka Name: Michael Oka Title: Executive Director THE BANK OF NEW YORK MELLON By: /s/ John N. Watt Name: John N. Watt Title: Vice President Bayerische Landesbank, New York Branch By: /s/ Rolf Siebert Name: Rolf Siebert Title: Senior Vice President By: /s/ Michael Hintz Name: Michael Hintz Title: First Vice President MIZUHO CORPORATE BANK, LTD. By: /s/ Leon Mo Name: Leon Mo Title: Authorized Signatory Sovereign Bank By: /s/ Robert D. Lanigan Name: Robert D. Lanigan Title: SVP SUNTRUST BANK By: /s/ Andrew Johnson Name: Andrew Johnson Title: Director CIBC Inc. By: /s/ Robert Casey Name: Robert Casey Title: Executive Director By: /s/ Josh Hogarth Name: Josh Hogarth Title: Director Fifth Third Bank By: /s/ Randolph J. Stierer Name: Randolph J. Stierer Title: Vice President PNC Bank, National Association By: /s/ Edward M. Tessalone Name: Edward M. Tessalone Title: Senior Vice President PNC Bank, N.A. Sumitomo Mitsui Banking Corporation By: /s/ Masakazu Hasegawa Name: Masakazu Hasegawa Title: General Manager Wing Lung Bank Ltd., Los Angeles Branch, as a Lender By: /s/ Anthony P.S. Yip Name: Anthony P.S. Yip Title: V.P. & Manager THE NORTHERN TRUST COMPANY By: /s/ Peter J. Hallan Name: Peter J. Hallan Title: Vice President
